UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (1.4%) Northrop Grumman Corp. 4,700 $1,117,848 Raytheon Co. 6,600 1,006,500 Auto components (0.9%) Goodyear Tire & Rubber Co. (The) 37,700 1,357,200 Automobiles (1.9%) Yamaha Motor Co., Ltd. (Japan) 123,400 2,971,664 Banks (2.6%) Banco Macro SA ADR (Argentina) 10,400 901,680 Bank of America Corp. 48,500 1,144,115 Bank of Ireland (Ireland) (NON) 5,697,742 1,428,412 Permanent TSB Group Holdings PLC (Ireland) (NON) 264,800 681,927 Beverages (1.2%) Dr. Pepper Snapple Group, Inc. 11,200 1,096,704 Molson Coors Brewing Co. Class B 7,845 750,845 Biotechnology (1.7%) Alkermes PLC (NON) 16,000 936,000 Biogen, Inc. (NON) 2,520 689,018 Celgene Corp. (NON) 8,600 1,070,098 Building products (2.1%) Assa Abloy AB Class B (Sweden) 76,711 1,577,769 Fortune Brands Home & Security, Inc. 16,215 986,683 Johnson Controls International PLC 16,900 711,828 Capital markets (2.7%) E*Trade Financial Corp. (NON) 61,093 2,131,535 Goldman Sachs Group, Inc. (The) 3,700 849,964 Hamilton Lane, Inc. Class A (NON) 18,529 345,936 KKR & Co. LP 46,600 849,518 Chemicals (3.5%) CF Industries Holdings, Inc. (S) 61,300 1,799,155 Dow Chemical Co. (The) 15,300 972,162 Monsanto Co. 6,586 745,535 Sherwin-Williams Co. (The) 3,200 992,608 Symrise AG (Germany) 13,893 923,944 Commercial services and supplies (0.5%) Stericycle, Inc. (NON) 9,700 804,033 Communications equipment (0.7%) Nokia OYJ (Finland) 190,156 1,021,189 Construction and engineering (1.2%) Kyudenko Corp. (Japan) 38,900 1,060,464 Quanta Services, Inc. (NON) 21,000 779,310 Containers and packaging (2.5%) Ball Corp. 16,000 1,188,160 RPC Group PLC (United Kingdom) 105,328 1,031,310 Sealed Air Corp. 40,200 1,751,916 Diversified consumer services (0.7%) Service Corp. International/US (S) 34,020 1,050,538 Diversified financial services (0.8%) Eurazeo SA (France) 19,134 1,260,042 Diversified telecommunication services (4.2%) Com Hem Holding AB (Sweden) (S) 64,390 737,988 Euskaltel SA (Spain) 72,498 742,472 Koninklijke KPN NV (Netherlands) 315,173 949,167 Nippon Telegraph & Telephone Corp. (Japan) 26,200 1,118,319 SFR Group SA (France) (NON) 25,534 803,298 Telecom Italia SpA RSP (Italy) 1,897,793 1,384,803 Zayo Group Holdings, Inc. (NON) 24,800 815,920 Electric utilities (1.2%) Exelon Corp. 53,306 1,917,950 Energy equipment and services (0.4%) Keane Group, Inc. (NON) (S) 43,913 627,956 Equity real estate investment trusts (REITs) (1.3%) Big Yellow Group PLC (United Kingdom) 99,353 909,322 Hibernia REIT PLC (Ireland) 834,616 1,108,508 Food and staples retail (0.6%) Walgreens Boots Alliance, Inc. 11,500 955,075 Food products (4.1%) Associated British Foods PLC (United Kingdom) 44,312 1,446,813 Kerry Group PLC Class A (Ireland) 13,924 1,094,749 Kraft Heinz Co. (The) 15,900 1,443,879 M Dias Branco SA (Brazil) 1,936 79,033 Nomad Foods, Ltd. (United Kingdom) (NON) 98,850 1,131,833 Orkla ASA (Norway) 132,329 1,185,169 Health-care equipment and supplies (2.8%) Becton Dickinson and Co. 5,100 935,544 Boston Scientific Corp. (NON) 52,100 1,295,727 C.R. Bard, Inc. 5,900 1,466,386 Hoya Corp. (Japan) 13,800 663,907 Health-care technology (0.6%) CompuGroup Medical SE (Germany) 21,479 955,963 Hotels, restaurants, and leisure (2.2%) Compass Group PLC (United Kingdom) 72,391 1,365,923 Dalata Hotel Group PLC (Ireland) (NON) 221,454 1,056,024 Hilton Worldwide Holdings, Inc. 17,413 1,017,964 Household durables (2.0%) CalAtlantic Group, Inc. 18,268 684,137 PulteGroup, Inc. 56,175 1,322,921 Techtronic Industries Co., Ltd. (Hong Kong) 270,500 1,094,670 Independent power and renewable electricity producers (2.8%) Calpine Corp. (NON) 142,869 1,578,702 NextEra Energy Partners LP 28,622 948,247 NRG Energy, Inc. 100,001 1,870,019 Insurance (6.9%) Admiral Group PLC (United Kingdom) 40,767 1,015,921 American International Group, Inc. 27,613 1,723,880 Assured Guaranty, Ltd. 64,500 2,393,595 Chubb, Ltd. 7,100 967,375 Fairfax Financial Holdings, Ltd. (Canada) (S) 3,200 1,456,285 Hartford Financial Services Group, Inc. (The) 25,388 1,220,401 MetLife, Inc. 12,800 676,096 Prudential PLC (United Kingdom) 73,110 1,544,368 Internet and direct marketing retail (2.8%) Amazon.com, Inc. (NON) 3,000 2,659,620 Expedia, Inc. 7,100 895,807 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 6 5 Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 45,321 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Yoox Net-A-Porter Group SPA (Italy) (NON) 32,379 770,975 Internet software and services (6.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 14,200 1,531,186 Alphabet, Inc. Class C (NON) 5,511 4,571,707 Baozun, Inc. ADR (China) (NON) (S) 60,073 897,491 GoDaddy, Inc. Class A (NON) 21,800 826,220 Instructure, Inc. (NON) 44,200 1,034,280 Wix.com, Ltd. (Israel) (NON) 30,500 2,070,950 IT Services (2.0%) Computer Sciences Corp. 21,900 1,511,319 Visa, Inc. Class A 18,076 1,606,414 Leisure products (0.7%) Brunswick Corp. 19,100 1,168,920 Media (2.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 93,461 1,180,497 Live Nation Entertainment, Inc. (NON) 36,200 1,099,394 Walt Disney Co. (The) 8,500 963,815 Metals and mining (1.4%) Newmont Mining Corp. 26,400 870,144 Nucor Corp. 23,000 1,373,560 Multi-utilities (0.4%) Veolia Environnement SA (France) 35,538 665,734 Oil, gas, and consumable fuels (6.2%) Cenovus Energy, Inc. (Canada) 60,530 685,022 ConocoPhillips 22,300 1,112,101 EnCana Corp. (Canada) 99,384 1,164,344 EOG Resources, Inc. 12,600 1,229,130 Pioneer Natural Resources Co. 4,100 763,543 Plains All American Pipeline LP 33,700 1,065,257 Seven Generations Energy, Ltd. (Canada) (NON) 75,000 1,370,455 Suncor Energy, Inc. (Canada) 80,146 2,460,699 Personal products (1.8%) Shiseido Co., Ltd. (Japan) 49,800 1,310,644 Unilever NV ADR (Netherlands) 29,782 1,479,596 Pharmaceuticals (3.2%) AstraZeneca PLC (United Kingdom) 16,880 1,038,943 Bayer AG (Germany) 10,835 1,248,926 Jazz Pharmaceuticals PLC (NON) 6,600 957,858 Pacira Pharmaceuticals, Inc. (NON) (S) 17,000 775,200 Shionogi & Co., Ltd. (Japan) 19,100 986,139 Real estate management and development (1.4%) Kennedy-Wilson Holdings, Inc. 39,252 871,394 RE/MAX Holdings, Inc. Class A 21,450 1,275,203 Road and rail (1.4%) Norfolk Southern Corp. 20,300 2,272,991 Semiconductors and semiconductor equipment (4.1%) Broadcom, Ltd. 3,300 722,568 Micron Technology, Inc. (NON) 70,198 2,028,722 Qorvo, Inc. (NON) 16,900 1,158,664 Rohm Co., Ltd. (Japan) 11,500 764,394 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 28,900 949,076 Texas Instruments, Inc. 9,900 797,544 Software (3.1%) Adobe Systems, Inc. (NON) 8,500 1,106,105 Nintendo Co., Ltd. (Japan) 4,400 1,021,055 RealPage, Inc. (NON) 21,700 757,330 RIB Software AG (Germany) (S) 61,118 808,488 ServiceNow, Inc. (NON) 13,900 1,215,833 Specialty retail (1.4%) Home Depot, Inc. (The) 6,665 978,622 Lowe's Cos., Inc. 14,854 1,221,147 Technology hardware, storage, and peripherals (0.7%) Samsung Electronics Co., Ltd. (Preference) (South Korea) 734 1,052,134 Thrifts and mortgage finance (1.0%) Radian Group, Inc. 86,579 1,554,959 Tobacco (1.9%) British American Tobacco PLC (United Kingdom) 15,631 1,037,957 Imperial Brands PLC (United Kingdom) 40,360 1,955,428 Transportation infrastructure (0.6%) Aena SA (Spain) 6,280 993,536 Wireless telecommunication services (1.4%) KDDI Corp. (Japan) 38,600 1,013,107 Vodafone Group PLC ADR (United Kingdom) 45,300 1,197,279 Total common stocks (cost $140,139,501) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $26,427) (Brazil) (Private) (F) (RES) (NON) 3,489 $31,142 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $801,843) (Private) (F) (RES) (NON) 23,711 1,040,790 Total convertible preferred stocks (cost $828,270) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) May-17/$224.00 $34,344 $33,829 Total purchased options outstanding (cost $64,567) SHORT-TERM INVESTMENTS (6.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 7,710,410 $7,710,410 Putnam Short Term Investment Fund 0.87% (AFF) Shares 2,130,844 2,130,844 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% (P) Shares 140,000 140,000 U.S. Treasury Bills 0.772%, 7/13/17 (SEGSF) $131,000 130,715 Total short-term investments (cost $10,111,969) TOTAL INVESTMENTS Total investments (cost $151,144,307) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $34,461,230) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $138,955 $136,857 $(2,098) Canadian Dollar Buy 4/19/17 495,738 490,900 4,838 Euro Sell 6/21/17 784,421 783,853 (568) Hong Kong Dollar Sell 5/17/17 141,090 141,302 212 Barclays Bank PLC Hong Kong Dollar Buy 5/17/17 815,823 817,112 (1,289) Citibank, N.A. British Pound Sell 6/21/17 443,853 436,625 (7,228) Danish Krone Buy 6/21/17 1,054,901 1,042,229 12,672 Euro Buy 6/21/17 761,186 762,394 (1,208) Japanese Yen Sell 5/17/17 504,335 495,589 (8,746) Goldman Sachs International Chinese Yuan (Offshore) Sell 5/17/17 2,422,499 2,419,603 (2,896) Euro Buy 6/21/17 1,063,990 1,055,820 8,170 Japanese Yen Buy 5/17/17 1,508,186 1,476,316 31,870 HSBC Bank USA, National Association Euro Sell 6/21/17 4,373,635 4,336,996 (36,639) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 2,137,701 2,028,719 108,982 Canadian Dollar Buy 4/19/17 798,927 791,019 7,908 Euro Buy 6/21/17 728,743 722,515 6,228 Japanese Yen Buy 5/17/17 955,633 946,159 9,474 Norwegian Krone Sell 6/21/17 1,387,507 1,409,930 22,423 Singapore Dollar Buy 5/17/17 775,691 770,865 4,826 South Korean Won Sell 5/17/17 1,016,517 997,515 (19,002) Swedish Krona Sell 6/21/17 553,243 548,414 (4,829) Swiss Franc Buy 6/21/17 399,385 397,803 1,582 State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 1,715,714 1,698,296 (17,418) Israeli Shekel Sell 4/19/17 1,840,986 1,747,971 (93,015) Japanese Yen Buy 5/17/17 850,172 835,593 14,579 Swiss Franc Buy 6/21/17 3,450,642 3,417,740 32,902 UBS AG Swiss Franc Buy 6/21/17 1,152,922 1,142,145 10,777 WestPac Banking Corp. British Pound Sell 6/21/17 2,275,876 2,239,813 (36,063) Canadian Dollar Buy 4/19/17 371,709 371,137 572 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $41,556) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) May-17/$219.00 $34,344 $22,303 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $156,946,753. (b) The aggregate identified cost on a tax basis is $151,333,914, resulting in gross unrealized appreciation and depreciation of $23,304,897 and $9,584,407, respectively, or net unrealized appreciation of $13,720,490. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,117,261, or 0.7% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $5,796,777 $17,765,352 $15,851,719 $18,005 $7,710,410 Putnam Short Term Investment Fund** 2,683,085 9,555,576 10,107,817 4,478 2,130,844 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $7,710,410, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $7,436,221. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $863,054 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 59.0% United Kingdom 8.7 Japan 6.9 Canada 4.5 Ireland 3.4 Germany 2.5 Spain 1.9 France 1.7 Netherlands 1.5 China 1.5 Sweden 1.5 Italy 1.4 Israel 1.3 Norway 0.8 Hong Kong 0.7 South Korea 0.7 Finland 0.7 Taiwan 0.6 Argentina 0.6 Brazil 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $136,371 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $119,724 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $22,859,838 $— $45,329 Consumer staples 14,967,725 — — Energy 10,478,507 — — Financials 22,146,009 — — Health care 13,019,709 — — Industrials 11,310,962 — — Information technology 27,452,669 — — Materials 11,648,494 — — Real estate 4,164,427 — — Telecommunication services 8,762,353 — — Utilities 6,980,652 — — Total common stocks — Convertible preferred stocks — — 1,071,932 Purchased options outstanding — 33,829 — Short-term investments 2,270,844 7,841,125 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $47,016 $— Written options outstanding — (22,303) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $278,015 $230,999 Equity contracts 33,829 22,303 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $5,050 $— $12,672 $40,040 $— $161,423 $47,481 $10,777 $572 $278,015 Purchased options# — — 33,829 — 33,829 Total Assets $5,050 $— $46,501 $40,040 $— $161,423 $47,481 $10,777 $572 $311,844 Liabilities: Forward currency contracts# $2,666 $1,289 $17,182 $2,896 $36,639 $23,831 $110,433 $— $36,063 $230,999 Written options# — — 22,303 — 22,303 Total Liabilities $2,666 $1,289 $39,485 $2,896 $36,639 $23,831 $110,433 $— $36,063 $253,302 Total Financial and Derivative Net Assets $2,384 $(1,289) $7,016 $37,144 $(36,639) $137,592 $(62,952) $10,777 $(35,491) $58,542 Total collateral received (pledged)##† $— $— $7,016 $— $(36,639) $100,000 $— $— $— Net amount $2,384 $(1,289) $— $37,144 $— $37,592 $(62,952) $10,777 $(35,491) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
